Spalding, J.
Our statute prescribes, that “ when a party to a suit, in any court of common pleas within this state, alleges an exception to any order or judgment of such court, it shall be the duty of the judges of such county concurring in such order or judgment, if required by such party during the term, to sign and seal a bill containing such exception or exceptions as heretofore, in order that such bill of exceptions may, if such party desire it, be made a part of the record in such suit.” Swan’s Stat. 676, sec. 96.
By a decision of the judges in the court below, the motion for a new trial was overruled. Two of those judges were of opinion that the new trial should be had. To this opinion the plaintiff did not except.'
Two of the judges were of the opinion that the motion should be overruled, and they, in effect, made the order overruling the same. To this order the plaintiff did except, and the statute makes it the duty of the judges concurring in the order (and none others) to seal the bill. They did so in the ease before us. We hold that the law has been complied with, and that the bill of exceptions is sufficient.

Case remanded to the county for further proceedings.